DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yao (US 2011/145421 A1).

Regarding Claim 1, 18
Yao discloses a unicast connection establishment method for a direct link (See [0029-0030]; method to set up unicast transmission),
applied to a first terminal (Fig.1(110)) and comprising:

determining, according to status information of at least one second terminal (See Fig.1(115); [0030-0033]; error rate, location measurements, terminal sending more data than the other)
one terminal of the at least one second terminal as a target terminal for a unicast
communication of a direct link (See [0029]; [0032]; determining whether a direct link should be triggered); and

establishing a unicast connection of the direct link with the target terminal (See [0034-0035]; establishing a unicast connect of direct link),

and 

determining transmission configuration information for performing a unicast data communication with the target terminal (See [0034-0035]; TDLS (Tunneled direct link set up protocol).



Regarding Claim 2,
Yao teaches all the features with respect to Claim 1 and Yao further teaches 
performing the unicast data communication with the target terminal (See [0029]; [0039]; direct link set up) according to the determined transmission configuration information (See [0034-0035]).


Regarding Claim 3, 12
Yao teaches all the features with respect to Claim 1, 10 and Yao further teaches 
wherein the status information comprises at least one of 

position information of the second terminal (See [0030]; [0037]; beacons values, discover through time period response), 
travel track information of the second terminal (See [0034]; {0037]; discovery of terminal) and 
service characteristic information of services that the second terminal is capable of providing (See [0033]; [0039]; depends on applications communicating over link and quality of link).


Regarding Claim 4, 13
Yao teaches all the features with respect to Claim 1, 10 and Yao further teaches 
wherein the establishing the unicast connection of the direct link with the target terminal (See [0034-0035]; establishing a unicast connect of direct link), comprises: 

sending at least one of the following information to the target terminal (See [0029]; the first mobile device may receive and send packets to the second mobile device via the fixed device), 
to enable the target terminal to establish the unicast connection of the direct link with the first terminal (See [0034-0035]; establishing a unicast connect of direct link) according to the information sent by the first terminal (See [0029]; the first mobile device may receive and send packets to the second mobile device via the fixed device):

communication capability information of a direct link of the first terminal (See  [0029]; terminal one received such a communication parameters as TDSL) ;

measurement result information of a radio channel environment of the first
terminal (See [0029-0030]; received signal strength); and

service characteristic information of a unicast communication service which is
requested by the first terminal to establish (See [0031-0032]; receive unicast data packet for a period of time through fixed device and measurement of success threshold).


Regarding Claim 5, 14
Yao teaches all the features with respect to Claim 1, 10 and Yao further teaches 
wherein the establishing the unicast connection of the direct link with the target terminal (See [0034-0035]; establishing a unicast connect of direct link), comprises: 
acquiring at least one of the following information sent by the target terminal (See [0029]; the first mobile device may receive and send packets to the second mobile device via the fixed device), and establishing the unicast connection of the direct link with the target terminal (See [0034-0035]; establishing a unicast connect of direct link), according to the acquired information (See [0029]; the first mobile device may receive and send packets to the second mobile device via the fixed device):

communication capability information of a direct link of the target terminal (See  [0029]; terminal one received such a communication parameters as TDSL) ;

measurement result information of a radio channel environment of the target
terminal (See [0029-0030]; received signal strength);

transmission configuration information requested by the target terminal to
negotiate (See {0028]; the two mobile devices may negotiate and setup a direct peer link);

a buffer status report (BSR) of a direct link of the target terminal; and

service characteristic information of a unicast communication service of the
direct link of the target terminal (See [0033]; [0039]; depends on applications communicating over link and quality of link).

(The term “at least one” can translate into at least only one of the limitation analyzed  can satisfy the claim examination. But for compact prosecution, multiple limitation are examined)



Regarding Claim 6,
Yao teaches all the features with respect to Claim 1 and Yao further teaches 
wherein the determining the transmission configuration information for performing the unicast data communication with the target terminal (See [0034-0035]; TDLS (Tunneled direct link set up protocol) comprises:

determining the transmission configuration information for performing the
unicast data communication with the target terminal l (See [0034-0035]; TDLS (Tunneled direct link set up protocol), 
according to service configuration information of the first terminal (See [0028]; as part of the same LAN) and interaction configuration information of service configuration information of the target terminal (See [0028]; as part of the same LAN);

the service configuration information of the target terminal (See [0028]; as part of the same LAN);comprises at least one of 

communication capability information on a direct link (See  [0029]; terminal one received such a communication parameters as TDSL), 
measurement result information of a radio channel environment (See [0029-0030]; received signal strength);, 
transmission configuration information requested to negotiate (See {0028]; the two mobile devices may negotiate and setup a direct peer link);, 
a BSR and
service characteristic information (See [0033]; [0039]; depends on applications communicating over link and quality of link).; 

the service configuration information of the first terminal comprises at least one of

communication capability information of the direct link  (See  [0029]; terminal one received such a communication parameters as TDSL), 
the measurement result information of the radio channel environment and the service characteristic information (See [0029-0030]; received signal strength).



Regarding Claim 7, 15
Yao teaches all the features with respect to Claim 4, 13 and Yao further teaches 

               wherein the communication capability information (See  [0029]; terminal one received such a communication parameters as TDSL), comprises at least one of the following information:

a transmission waveform supported on the direct link, 

a set of modulation and coding Scheme (MCS) levels supported on the direct link, 
a bandwidth combination of different frequency bands supported on the direct link (See [0048-0049]; different channels than the one used by fixed devices), 

a capability of multi-bandwidth part (BWP) operation on the direct link, 

a capability of multi-carrier operation on the direct link and 

a capability of multi-antenna operation on the direct link (See [0015]; [0043]; multiple antenna capability) .

(The term “at least one” can translate into at least only one of the limitation analyzed  can satisfy the claim examination. But for compact prosecution, multiple limitation are examined)



Regarding Claim 8, 16
Yao teaches all the features with respect to Claim 4, 13 and Yao further teaches 
wherein the measurement result information comprises 

Channel Busy Ratio (CBR) measurement information and/or

measurement information of Received Signal Strength Indication (RSSI) (See [0029]; [0048]).

(The term “OR” can translate into at least only one of the limitation analyzed  can satisfy the claim examination. But for compact prosecution, multiple limitation are examined)



Regarding Claim 9, 17
Yao teaches all the features with respect to Claim 2, 11 and Yao further teaches 
wherein the unicast data communication with the target terminal is performed in a time division multiplexing manner (See [0019]; [0031]; GSM technology/unicast transmission trigger by timing set) .




Regarding Claim 10,
Yao discloses a unicast connection establishment method for a direct link (See [0029-0030]; to set up unicast transmission),,
applied to a second terminal (Fig.1(115)) and comprising:

sending status information to a first terminal (See Fig.1(115); [0029-0030]; error rate, location measurements, terminal sending more data than the other); and
when the first terminal determines that the second terminal is a target terminal (See [0029]; [0032]; determining terminal to be target terminal according to parameter measurement) for unicast communication of a direct link according to the status information  (See [0029]; [0032]; determining whether a direct link should be triggered),
establishing a unicast connection of the direct link with the first terminal (See [0034-0035]; establishing a unicast connect of direct link).


Regarding Claim 11,
Yao teaches all the features with respect to Claim 10 and Yao further teaches 
acquiring transmission configuration information (See [0029]; [0034]; TDLS) which is sent by the first terminal for a unicast data communication with the second terminal (See [0029]; [0034]; using TDLS for direct communication); and

performing the unicast data communication with the first terminal according to
the transmission configuration information (See [0034-0035]; establishing a unicast connect of direct link).


19.-26. (Cancelled)



Regarding Claim 27,
Yao teaches all the features with respect to Claim 10 and Yao further teaches 
A terminal (Fig.1(115)), 
              wherein the terminal is a second terminal (See [0029-0030];  all terminals connected to the fixed device are subjected to the same configuration) comprising: 
a memory (Fig.1(140)), a processor (Fig.1(135)) and a program stored in the memory and executable on the processor (See [0023-0024]; instruction n memory executed by processor), 
                  wherein the processor executes the program to perform:
the unicast connection establishment method for a direct link (See [0029]; [0039]; establishing direct link according to satisfy parameters). 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037. The examiner can normally be reached 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY LAFONTANT/Examiner, Art Unit 2646